
	
		I
		111th CONGRESS
		2d Session
		H. R. 4890
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2010
			Mr. Ehlers (for
			 himself and Mr. Sarbanes) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Administrator of the National Highway
		  Traffic Safety Administration to carry out a collaborative research effort to
		  prevent drunk driving injuries and fatalities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Research of Alcohol Detection Systems
			 for Stopping Alcohol-Related Fatalities Everywhere Act of
			 2010 or the ROADS SAFE Act of 2010.
		2.FindingsCongress finds the following:
			(1)Alcohol-impaired
			 driving fatalities represent approximately 1/3 of all
			 highway fatalities in the United States in a given year.
			(2)In 2008, there
			 were 11,773 alcohol-impaired driving fatalities.
			(3)An estimated 9,000
			 road traffic deaths could be prevented every year if alcohol detection
			 technologies were more widely used to prevent alcohol-impaired drivers from
			 operating their vehicles.
			(4)The National
			 Highway Traffic Safety Administration has partnered with automobile
			 manufacturers to develop alcohol detection technologies that could be installed
			 in vehicles to prevent drunk driving.
			(5)Alcohol detection
			 technologies will not be widely accepted by the public unless they are
			 moderately priced, absolutely reliable, and set at a level that would not
			 prevent a driver whose blood alcohol content is less than the legal limit from
			 operating a vehicle.
			3.Driver alcohol
			 detection system for safety research
			(a)In
			 GeneralThe Administrator of the National Highway Traffic Safety
			 Administration shall carry out a collaborative research effort to continue to
			 explore the feasibility and the potential benefits of, and the public policy
			 challenges associated with, more widespread deployment of in-vehicle technology
			 to prevent alcohol-impaired driving.
			(b)ReportsThe
			 Administrator shall submit a report annually to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives—
				(1)describing
			 progress in carrying out the collaborative research effort; and
				(2)including an
			 accounting for the use of Federal funds obligated or expended in carrying out
			 that effort.
				4.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Alcohol-impaired
			 drivingThe term alcohol-impaired driving means
			 operation of a motor vehicle (as defined in section 30102(a)(6) of title 49,
			 United States Code) by an individual whose blood alcohol content is at or above
			 the legal limit.
			(2)Legal
			 limitThe term legal limit means a blood alcohol
			 concentration of 0.08 percent or greater (as specified by section 163 of title
			 23, United States Code) or such other percentage limitation as may be
			 established by applicable Federal, State, or local law.
			5.Application with
			 other lawsNothing in this Act
			 shall be construed to modify or otherwise affect any Federal, State, or local
			 government law, civil or criminal, with respect to the operation of a motor
			 vehicle.
		6.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated out of the Highway
			 Trust Fund (other than the Mass Transit Account) $12,000,000 for each of fiscal
			 years 2011 through 2015 to carry out the collaborative research effort under
			 section 3(a).
			(b)Applicability of
			 title 23Funds made available
			 under subsection (a) shall be available for obligation and administered in the
			 same manner as if the funds were apportioned under chapter 1 of title 23,
			 United States Code, except that the Federal share payable on account of a
			 project or activity carried out using the funds shall be 100 percent.
			
